DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record fails to teach or suggest the following improvement to prior art systems of managing underlying playlist. The prior art of record fails to teach or suggest:
A user populating a queue of additional media content items from an underlying context which is a first playlist;
the user requests to switch the underlying context to a different, second playlist;
in response to the user request, the system changes the underlying context from the first playlist to the second, different playlist while maintaining the queue populated with additional media content items as recited in the claims.
 Jimmy Mardell, "Playlists at Spotify - Using Cassandra to store version controlled objects at large scale" teaches a three way merge of a first continuous list of media content items, a modified queue of media content items and a second continuous list of media content items. The three way merge is performed without switching the underlying context from a first playlist to a second, different playlist while maintaining the queue of the media content items to be added to the underlying context as recited in the claims.

Petersen, US Patent Application Publication No. 2010/0114979 A1 (hereafter referred to as Petersen), teaches an interface for modifying and populating queue of media content items without switching the underlying context from a first playlist to a second, different playlist while maintaining the queue of the media content items to be added to the underlying context as recited in the claims.
New prior art references were discovered based on the amendments. Newly discovered prior art references fail to teach switching from a first playlist to a second, different playlist for the underlying context as recited in the claims. Newly discovered prior art references teach techniques for managing playlists without switching the underlying context from a first playlist to a second, different playlist while maintaining the queue of the media content items to be added to the underlying context as recited in the claims.
Spence et al., US 20090313432 A1, teaches a curated listening experience where when after playing a first playlist to exhaustion songs from the next playlist start playing. Thus, a continuous play of media content items following a first playlist with a second playlist without maintaining a queue of media content items selected from the first playlist by the user as recited in the claims.

Rivera et al., US 20150177926 A1, teaches different screens for selecting between different curated lists of songs without indication of an underlying context. Rivera does teach switching the underlying context from a first playlist to a second, different playlist while maintaining the queue of the media content items to be added to the underlying context as recited in the claims.
Martella, US 20160162125 A1, teaches a system for managing media content items without interrupting the user experience. The system provides a queue to preview media content items before adding to currently playing media content items from a playlist. When the preview media content items are approved, the preview media content items are added to the currently playing media content items. The system does not teach switching the underlying context from a first playlist to a second, different playlist while maintaining the queue of the media content items to be added to the playlist as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Patrice L Winder/Primary Examiner, Art Unit 2452